settlement agreement terms." Based on appellants' representation that
                the parties have reached a settlement, these appeals are dismissed.
                            It is so ORDERED.




                                                                                C.J.



                cc: Hon. Gloria Sturman, District Judge
                     Lansford W. Levitt, Settlement Judge
                     Marquis Aurbach Coffing
                     Schwartz Flansburg PLLC
                     Smith Larsen & Wixom
                     Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                     2
(0) 047A    e